Citation Nr: 1048078	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-22 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy. 

2.  Entitlement to service connection for esophageal cancer. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


ATTORNEY FOR THE BOARD

Donna D. Ebaugh




INTRODUCTION

The Veteran served on active duty from September 1961 to July 
1963.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the RO in 
Montgomery, Alabama.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

In pertinent part, the Veteran maintains that his diagnosed 
esophageal cancer and peripheral neuropathy were caused by his 
exposure to herbicide agents in service.  He contends that he 
routinely used and tested herbicide chemicals such as Agent 
Orange, while he was stationed at Ft. Dix and Ft. Campbell.  He 
placed emphasis on the fact that his military occupational 
specialty (MOS) was chemical operation helper.  Further, 
notwithstanding that both peripheral neuropathy and esophageal 
cancer are diseases/disabilities that are presumed to be caused 
by exposure to herbicide agents, the Veteran notes that the 
evidence of record includes a December 2004 opinion that directly 
relates these conditions to his exposure to chemicals in service, 
to include Agent Orange.

A review of the record shows that the Veteran's service personnel 
records have been obtained and associated with the claims file.  
Those records show that Veteran was stationed at Ft. Dix from 
September to November 1961 and, after attending chemical school 
at Ft. McClellan, at Ft. Campbell from February 1962 to July 
1963.  There is no indication that any attempt was made to 
determine whether or not herbicide agents were used or tested at 
either facility.  Such should be accomplished.  

Next, as noted above, the record contains a December 2004 VA 
medical opinion which states that both the peripheral neuropathy 
and esophageal cancer disorders may be related to service.  
However, the opinion appears to be based on the Veteran's 
reported Agent Orange exposure while part of a chemical platoon, 
which has not yet been established.  Nevertheless, a medical 
opinion should be obtained to determine the likelihood of a 
direct relationship between the Veteran's peripheral neuropathy 
and his active service.  Attention is given to a November 1972 VA 
examination report that noted the Veteran's report of 
experiencing peripheral neuropathy since service.  Such suggests 
a continuity of symptomatology that requires a medical opinion.   
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the 
medical evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, ordering a 
medical examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).

Next, in a June 1974 statement, the Veteran indicated that he was 
receiving Social Security Administration disability benefits.  
Under 38 U.S.C.A § 5103A(c)(3), VA is required to obtain relevant 
records held by any Federal department or agency that the 
claimant adequately identifies and authorizes the Secretary to 
obtain.  See Diorio v. Nicholson, 20 Vet. App. 193, 199-200 
(2006).  Although the Veteran has not indicated that he is 
receiving disability benefits in connection with his present 
claim, the Board notes that at the time of the June 1974 
statement, his complaints were for mental and physical health 
disorders, to include peripheral neuropathy. 

A copy of any Social Security Administration award decision and 
records underlying that decision have not been obtained.  See 
Lind v. Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 
2 Vet. App. 363 (1992).  Although not dispositive as to an issue 
that must be resolved by VA, any relevant findings made by the 
Social Security Administration are evidence which must be 
considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 
2001); Wensch v. Principi, 15 Vet. App. 362 (2001).  These 
records are necessary for review before a decision may be made 
regarding his claims and an attempt to obtain these records 
should be undertaken.

Finally, regarding the Veteran's claim of entitlement to service 
connection for esophageal cancer, VA treatment records dated in 
October 2004 reflect that he had a history of  esophageal cancer 
and underwent an esophagectomy in December 2003.  Records from 
the initial diagnosis and surgery have not been associated with 
the file.  As the Veteran has indicated that all records in 
support of his claim are located with the VAMC in Birmingham, 
Alabama, and VA is deemed to have constructive possession of the 
records, records prior to October 2004 must be obtained or a 
formal finding of unavailability must be made. 

Lastly, in order to ensure that all records are available, any 
outstanding VA outpatient treatment records related to his 
aforementioned disorders should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	Obtain VA clinical records from the VA medical 
center in Birmingham, Alabama, for the period 
prior to October 2004 and from February 2005 
to the present.


2.	Obtain a copy of any Social Security 
Administration decision granting disability 
benefits to the Veteran.  All the medical 
treatment records from the Social Security 
Administration that were used in considering 
the Veteran's claim for disability benefits 
should be obtained and associated with the 
claims file.

3.	Contact the National Records Personnel Service 
(NPRC), Ft. Dix, Ft. McClellan, Ft. Campbell, 
or any other agency that may assist in 
determining whether herbicide agents were used 
at Ft. Dix from September to November 1961, 
Ft. McClellan from November 1961 to February 
1962 (to include as being a part of its 
chemical school training), or at Ft. Campbell 
from February 1962 to July 1963.   Responses 
must be obtained prior to readjudication of 
the claims.

4.	Following receipt of the records above, afford 
the Veteran the appropriate VA examination to 
determine the nature, extent, onset and 
etiology of his current peripheral neuropathy 
disorder.  The claims folder should be made 
available to and reviewed by the examiner and 
such review should be noted in the examination 
report.  All indicated studies should be 
performed and all findings should be reported 
in detail.  

The examiner should render an opinion as to 
the nature of any current peripheral 
neuropathy disorder and whether it is at least 
as likely as not (50 percent probability or 
greater) that any currently diagnosed 
peripheral neuropathy disorder had its onset 
in or within one year of service discharge or 
is otherwise etiologically related to his 
active service.  Consideration should be given 
to the Veteran's report in November 1972 that 
he had been experiencing the symptoms of 
peripheral neuropathy since service.

The rationale for all opinions expressed 
should be provided in a legible report.  If 
the examiner cannot provide a requested 
opinion without resorting to mere speculation 
such should be stated with supporting 
rationale.

5.	The RO/AMC must notify the Veteran that it is 
his responsibility to report for any scheduled 
examination and to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for any scheduled examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.

6.	Thereafter, the RO should re-adjudicate the 
issues on appeal.  If any benefit sought 
remains denied, the Veteran and the 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issues, as well as 
a summary of the evidence received since the 
issuance of the last SSOC.  An appropriate 
period of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

